ROBERT L. BLAND, Judge.
Claimant, J. Frank Orndorff, of Opequon, Virginia, seeks an award of $33.90. The state road commission concurs in the claim and its payment is approved by the attorney general. The claim grows out of the following facts as disclosed by the record of the case made by the state road commission and filed in the court of claims on March 14, 1942. A state road was under construction in Hardy county, West Virginia. It appears that on November 26, 1941, state road commission shovel P 25-4 was being operated alongside of said road, about four miles from Wardensville. This shovel had picked up a large rock on dipper points. As the dipper was being swung across the road to deposit the rock over a hill on the lower side of the road, the operator of the shovel observed a pickup truck approaching alongside of the shovel. This truck was owned by claimant and was a 1937 Ford model, bearing Virginia license No. T 54-211. The operator of the shovel stopped the dipper suddenly and the rock rolled off right in front of claimant’s approaching truck. When the rock landed on the road it struck claimant’s truck causing such damage to it that necessary repairs amounted to the said sum of $33.90. Claimant’s truck had been signalled ahead by a state road commission inspector who was without knowledge of the shovel operation. Respondent admits responsibility for the accident. From the facts set forth in the record we find the claim to be just and proper.
An award is, therefore, made in favor of the claimant, J. Frank Orndorff, for the sum of thirty-three dollars and ninety cents ($33.90).